Citation Nr: 1521380	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for epidermic keroconjunctivitis with bilateral glaucoma currently rated at 30 percent disabling.

2.  Entitlement to a temporary total rating based on convalescence.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2009 rating decision denied service connection for a bilateral foot disorder and hypertension.  The August 2011 rating decision denied an increased rating for epidermic keroconjunctivitis with bilateral glaucoma.

In April 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

A September 2010 rating decision deferred the issue of entitlement to service connection for a left ankle condition, claimed as residuals of a left ankle injury.  An October 2010 rating decision denied service connection for a left ankle condition on the basis that the Veteran did not have a current left ankle disability.  The Veteran did not appeal the October 2010 decision and that decision became final.  In September 2013, the Veteran submitted a Substantive Appeal on VA Form 9, indicating that one of the issues he was appealing was service connection for a bilateral foot condition.  The Veteran stated that both of his ankles were broken while on active duty.  Additionally, at the April 2014 Board hearing, the Veteran testified that his left ankle is the source of his pain, he had injuries to both ankles in service, and he was already service connected for the right ankle.  The Board considers the Veteran's statements regarding a left ankle disability on the Substantive Appeal, and at the Board hearing, as a claim to reopen a claim for entitlement to service connection for a left ankle condition, claimed as residuals of a left ankle injury.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for a left ankle condition, claimed as residuals of a left ankle injury has been raised by the record in a September 2013 substantive appeal and at the April 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On April 4, 2014, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for epidermic keroconjunctivitis with bilateral glaucoma.

2.  On April 4, 2014, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a temporary total rating based on convalescence.

3.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed to have a bilateral foot order.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for epidermic keroconjunctivitis with bilateral glaucoma, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to a temporary total rating based on convalescence, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014). 

On April 4, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for epidermic keroconjunctivitis with bilateral glaucoma, and entitlement to a temporary total rating based on convalescence. 
Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issues.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claims of entitlement to entitlement to an increased rating for epidermic keroconjunctivitis with bilateral glaucoma and a temporary total rating based on convalescence and as such, those issues are dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2009, and the Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a bilateral foot condition as a result of military service.  

The Veteran's service treatment records (STR's) are silent for complaints or treatment for a bilateral foot condition.  

The Veteran's post-service treatment records reflect that he was diagnosed by a private doctor with gout.  However, x-ray imaging showed there was no radiographic evidence of gout.  Furthermore, the Veteran testified at the April 2014 Board hearing that he does not have gout, nor does he receive any treatment for or take medication for gout.  

At a May 2009 VA examination, the Veteran denied pain or swelling of his feet.  He also denied receiving any current treatment for his feet.  The examiner reported that there was no evidence of bilateral foot painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The examiner concluded that the Veteran had a normal foot examination.  

At the April 2014 Board hearing, the Veteran testified that he was diagnosed with gout and prescribed medication, but that after getting a second opinion the Veteran was told not to take the medication any longer.  The Veteran said he took one dose and stopped being treated for gout after that.  The Veteran also testified that the pain he has is actually concentrated in his ankle and not in his foot at all.  

Entitlement to service-connected benefits is limited to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the claim for service connection for a bilateral foot disorder must be denied because the preponderance of the evidence of record is against a finding that the Veteran has any such current disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased rating for epidermic keroconjunctivitis with bilateral glaucoma is dismissed.

The claim of entitlement to temporary total rating based on convalescence is dismissed.

The claim of entitlement to service connection for a bilateral foot disorder is denied.


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for hypertension must be remanded for further development.  A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate the claims on appeal.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran, and to provide the Veteran a VA examination.  38 C.F.R. 3.159(c) (2014).

The Veteran contends that he has a hypertension disability that had onset on active duty.  The Veteran's STR's show that on various occasions during the Veteran's active duty service he had fairly high blood pressure readings.  Treatment notes reflect the following readings:  February 9, 1983 120/90; November 21, 1985 130/90; May 23, 1986 135/67; August 27, 1986 132/100; September 16, 1986 124/86; November 26, 1986 124/82, 116/86; April 1987 130/90; July 9, 1987 120/80; January 4, 1988 120/80; April 20, 1988 130/90; May 2, 1988 124/88; January 4, 1989 130/90; April 17, 1990 130/100; October 17 and 28, 1991 122/80, 120/90; and December 11, 1991 138/63.

The Veteran has a current diagnosis of hypertension for which he takes prescribed medication.  The Veteran has not been afforded a VA examination to determine whether his current hypertension disability had onset in service.  Accordingly, the Board finds a VA examination is necessary to evaluate whether the Veteran's current hypertension disability had its onset in or is otherwise related to his active duty service.

At an April 2014 Board hearing before the undersigned, the Veteran testified that he received treatment from a private physician in Saginaw, Michigan shortly after separation from service who treated him for hypertension and prescribed him medications.  Additionally, the Veteran testified that when he separated from active duty he received medical treatment through Blue Cross Blue Shield Network, and at that time he was told that his blood pressure was elevated.  The Board notes that the claims file, including the Virtual file, does not contain treatment records from either the private doctor in Saginaw, Michigan or from Blue Cross Blue Shield.  Accordingly, the RO should contact the Veteran and request that he provide contact information for the private physician and Blue Cross Blue Shield regarding any treatment he received for hypertension.
Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.

2.  Contact the Veteran and request he identify all private medical providers, to include at Blue Cross Blue Shield who have treated him for his hypertension.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  Schedule the Veteran for an appropriate examination to determine the onset and etiology of the Veteran's current hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should provide an opinion as to (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's high readings in service were the onset of his hypertension.  

Treatment notes reflect the following readings:  February 9, 1983, 120/90; November 21, 1985, 130/90; May 23, 1986, 135/67; August 27, 1986, 132/100; September 16, 1986, 124/86; November 26, 1986, 124/82, 116/86; April 1987, 130/90; July 9, 1987, 120/80; January 4, 1988, 120/80; April 20, 1988 130/90; May 2, 1988 124/88; January 4, 1989, 130/90; April 17, 1990, 130/100; October 17 and 28, 1991 122/80, 120/90; and December 11, 1991, 138/63.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should thereafter be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


